

113 HCON 66 IH: Expressing the sense of the Congress that children trafficked in the United States be treated as victims of crime, and not as perpetrators.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 66IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Reichert (for himself, Mr. Nolan, Mr. Paulsen, Mr. Rangel, Mr. Grijalva, Mr. Vargas, Mr. Hultgren, Mr. Cárdenas, Mr. Boustany, Mr. Young of Indiana, Mr. Renacci, Mr. Griffin of Arkansas, Mr. Poe of Texas, Mr. Kelly of Pennsylvania, and Mrs. Black) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of the Congress that children trafficked in the United States be treated as victims of crime, and not as perpetrators.Whereas, according to the Federal Bureau of Investigation, it is estimated that hundreds of thousands of American children are at risk for commercial sexual exploitation;Whereas this risk is even greater for the up to 30,000 young people who are emancipated from foster care each year;Whereas many of these children are girls previously or currently living in foster care or otherwise involved in the child welfare system;Whereas flaws in the child welfare system in the United States, such as an over-reliance on group home and barriers to youth engaging in age-appropriate activities, contribute to children’s vulnerability to domestic sex trafficking;Whereas the average age of entry into sex trafficking for girls is between just 12 and 14 years old;Whereas many child sex trafficking victims have experienced previous physical and/or sexual abuse—vulnerabilities that traffickers exploit to lure them into a life of sexual slavery that exposes them to long-term abuse;Whereas many child sex trafficking victims are the lost girls, standing around bus stops, in the runaway and homeless youth shelters, advertised online—hidden in plain view; andWhereas many child sex trafficking victims who have not yet attained the age of consent are arrested and detained for juvenile prostitution or status offenses directly related to their exploitation: Now, therefore, be itThat the Congress—(1)finds that law enforcement, judges, child welfare agencies, and the public should treat children being trafficked for sex as victims of child abuse;(2)finds that every effort should be made to arrest and hold accountable both traffickers and buyers of children for sex, in accordance with Federal laws to protect victims of trafficking and State child protection laws against abuse, in order to take all necessary measures to protect our Nation’s children from harm;(3)supports survivors of domestic child sex trafficking, including their efforts to raise awareness of this tragedy and the services they need to heal from the complex trauma of sexual violence and exploitation;(4)recognizes that most girls who are bought and sold for sex in the United States have been involved in the child welfare system, which has a responsibility to protect them and requires reform to better prevent domestic child sex trafficking and aid the victims of this tragedy;(5)believes that the child welfare system should identify, assess, and provide supportive services to children in its care who are victims of sex trafficking, or at risk of becoming such victims; and(6)supports an end to demand for girls by declaring that our Nation’s daughters are not for sale and that any person who purchases a child for sex should be appropriately held accountable with the full force of the law.